EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

***See Board Decision dated 02/14/2022 and per Applicant Interview (4/26/2022).

Applicant’s request for a rejoinder of withdrawn claims 6,7,9-14,16,18-27 and 34
is fully considered.
Therefore, claims 6,7,9-14,16,18-27 and 34 are rejoined as allowable and are entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 6,7,9-14,16,18-27 and 34 comprise a “(Withdrawn)” claim status.
Amend the claim status of claims 6,7,9-14,16,18-27 and 34 to read --(Previously Presented)--.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A sheet product dispenser comprising:
a first roll holder configured to support a first product roll;
a second roll holder configured to support a second product roll;
a housing including a base portion and a cover, wherein the cover is movable relative to the base portion to define an open position and a closed position, wherein the housing is sized such that a full size first product roll and a full size second product roll fit within the housing when the cover is in the closed position;
a first dispensing mechanism comprising a first drive roller, wherein the first dispensing mechanism is configured to receive sheet product of the first product roll and dispense a portion of the sheet product of the first product roll;
a second dispensing mechanism comprising a second drive roller, wherein the second dispensing mechanism is configured to receive sheet product of the second product roll and dispense a portion of the sheet product of the second product roll; and
wherein the second roll holder is movable between a first position and a second position spaced from the first position, wherein the second roll holder is attached to the sheet product dispenser when in the first position and when in the second position, wherein the second roll holder is configured to move separately from the cover, and wherein the second roll holder is configured to move while the first roll holder remains stationary…
…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 36 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A sheet product dispenser comprising:
a first set of roll holders configured to support a first product roll therebetween;
a second set of roll holders configured to support a second product roll therebetween;
a housing including a base portion and a cover, wherein the cover is movable relative to the base portion to define an open position and a closed position, wherein the housing is sized such that a full size first product roll and a full size second product roll fit within the housing when the cover is in the closed position;
a first dispensing mechanism comprising a first drive roller, wherein the first dispensing mechanism is configured to receive sheet product of the first product roll and dispense a portion of the sheet product of the first product roll;
a second dispensing mechanism comprising a second drive roller, wherein the second dispensing mechanism is configured to receive sheet product of the second product roll and dispense a portion of the sheet product of the second product roll; and
wherein the second set of roll holders are movable together between a first position and a second position spaced from the first position, wherein the set of second roll holders are attached to the sheet product dispenser when in the first position and when in the second position, wherein the second set of roll holders are configured to move together with respect to the cover and the first set of roll holders…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art…

The claim 40 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A sheet product dispenser comprising:
a first roll holder configured to support a first product roll;
a second roll holder configured to support a second product roll;
a housing including a base portion and a cover, wherein the cover is movable relative to the base portion to define an open position and a closed position, wherein the housing is sized such that a full size first product roll and a full size second product roll fit within the housing when the cover is in the closed position;
a first dispensing mechanism configured to receive sheet product of the first product roll and dispense a portion of the sheet product of the first product roll;
a second dispensing mechanism configured to receive sheet product of the second product roll and dispense a portion of the sheet product of the second product roll; and
a roll partition pivotally attached to the base portion and movable between a first roll partition position within the base portion and a second roll partition position spaced from the first roll partition position, wherein the second roll holder is connected to the roll partition and movable with the roll partition, wherein the roll partition is movable independent of the cover, wherein the roll partition is configured to move while the first roll holder remains stationary, and wherein,
when the roll partition is in the second roll partition position, a user is able to perform at least one of loading the first product roll into the first roll holder or loading the sheet product of the first product roll into the first dispensing mechanism…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651